317 F.2d 607
UNITED STATES of America, Appellee,v.Dominick PALUMBO, Appellant.
No. 361.
Docket 28022.
United States Court of Appeals Second Circuit.
Argued May 28, 1963.
Decided May 28, 1963.

Max Epstein, New York City (Arthur Goldstein, New York City, of counsel), for appellant.
Robert M. Morgenthau, U. S. Atty. Southern District of New York (Robert J. Geniesse, Arnold N. Enker, Asst. U. S. Attys., New York City, of counsel), for appellee.
Before WATERMAN, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
Appellant, convicted of having violated 18 U.S.C. § 659, in that he stole goods valued in excess of $100 that were moving in interstate commerce, seeks reversal of his conviction on four grounds: (1) The Government was permitted to introduce evidence relating to the date charged in the indictment rather than a date typographically incorrect set forth in a bill of particulars; (2) the Government failed to prove the value of the goods alleged to have been taken inasmuch as the only proof offered was the invoice thereof, setting forth the price; (3) the evidence was insufficient to permit the jury to find the defendant guilty beyond a reasonable doubt; and (4) the defendant having voluntarily taken the stand, the cross-examination of him by government counsel was in certain respects improper and deprived him of a fair trial.


2
We find no merit in any of these grounds of alleged error, and affirm the conviction below.